Case 5:18-cv-00392-EEF-MLH Document 22 Filed 03/17/21 Page 1 of 1 PageID #: 3717




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 JOSHUA BROOKS #608255                                  CIVIL ACTION NO. 18-cv-392 SEC P

 VERSUS                                                 JUDGE FOOTE

 DARREL VANNOY                                          MAGISTRATE JUDGE HORNSBY

                                         JUDGMENT

           For the reasons assigned in the Report and Recommendation of the Magistrate Judge

  previously filed herein, and having thoroughly reviewed the record, no written objections

  having been filed, and concurring with the findings of the Magistrate Judge under the

  applicable law;

           It is ordered that Petitioner’s petition for writ of habeas corpus be denied.

           Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

  Courts requires the district court to issue or deny a certificate of appealability when it enters

  a final order adverse to the applicant. The court, after considering the record in this case

  and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability

  because the applicant has not made a substantial showing of the denial of a constitutional

  right.
                                                                    17th
           THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day
         March
  of ___________________, 2021.

                                                   _________________________________
                                                         ELIZABETH E. FOOTE
                                                    UNITED STATES DISTRICT JUDGE
